Affirmed and Memorandum Opinion filed April 6, 2006








Affirmed and Memorandum Opinion filed April 6, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00683-CR
____________
 
ALVIN RENARD DEGAR,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 178th District
Court
Harris County, Texas
Trial Court Cause No.
998,936
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of the offense of
aggravated robbery and was sentenced to confinement for eight years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised by
letter dated December 12, 2005, of the right to examine the appellate record
and file a pro se response.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, appellant has not requested
a copy of the record and has not filed a pro se response.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 6, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.  
Do Not Publish C Tex. R. App. P. 47.2(b).